DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ANTHONY R. BARRETT,
                            Appellant,

                                    v.

WELLS FARGO BANK, N.A., SUCCESOR IN INTEREST TO WACHOVIA
    MORTGAGE, F.S.B. f/k/a WORLD SAVINGS BANK, F.S.B.,
                          Appellee.

                              No. 4D18-2414

                              [June 27, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE10016853.

  Anthony R. Barrett, Plantation, pro se.

  Emily Y. Rottmann, Sara F. Holladay-Tobias, and C.H. Houston III of
McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST, JJ., and SASSER, MEENU, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.